,Per Guriam.
We think that upon the evidence, the jury were justified in .finding that McKinney acted as the agent of the defendant in the purchase of the goods in question and that the defendant was really the owner of the business conducted in the store at Second avenue and One Hundred and Sixteenth street, because Sullivan entered the store at the defendant’s request and left at the request of the defendant.
That the license of the place was in the name of an employee of the defendant, and that it paid the rent of the store apd, otherwise acted as only the owner of property usually acts.
As the questions, in dispute were only of fact and were rightfully determined, we-think, by the jury, we must affirm the judgment, with costs.
The judgment is, therefore, affirmed, .with costsi
Present: Fitzsimons and McCarthy, JJ.
Judgment affirmed, with costs,